Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that respondent’s petition reveals present knowledge by him of facts sufficient to formulate the cause of action which he claims. While an examination under rule 122 of the Rules of Civil Practice may be had to facilitate the accurate pleading of a known cause of action, it will not be allowed to enable plaintiff to ascertain whether facts exist sufficient to create a cause of action. All concur. (The order granted an examination of defendants before trial to enable plaintiff to frame a complaint in a libel action.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.